Case 3:19-mj-04241-CDB Document 1 Filed 09/03/19 Page 1 of 2
                                                                                                                                CVS LocatJon Code
                                                         United States District Court
                                                               Violation Notice
                                                     V1olat1on Number
                                                                                                                              I Af 6~ I
                                                                                                         Officer Name (Print)           O fficer No


                                                         8058629                                     HlGt-\-foWt~ Jffl                                                co
                                                                                                                                                                      0
                                                          YOU ARE CHARGED WITH THE FOLLOWING VIOLATION                                                                U1
                                                     Oato and T,me of Offonso (m mldd/yyyy)              Offense Cha rged ) 'CFR    o U SC        o State Code        co
           .-~                                       o?i/'3 \/ta. , I Lu                                 ?){;   Cr~ 1.t,[~) {1)
                                                                                                                                                                      0)
                                                                                                                                                                      N
                                                                                                                                                                      l.O
                                                     Place of Offense
                                                                                                                        I       - ~cJ
                              ¢2                             So ~            .btt<o..V1ce, Sftd-\ O!A                              Ca.nl;{D h
                                                     Offe nse Oescn ption. Factual Bas,s for Charge                                          V                    HAZMA T D
                               ~


                               ~                                                        i 'v'\



                              >r.
                                -->
                                                         DEFENDANT INFORMATION
                                                     Las1 Namo

                                                             "JEON
                                                                                                                                                             M.I.

                                                                                                                                                                  /
                                0           C.
                               a  )
                                            0
                                                     Street Address




                               ~
                                            ':::}    City                                                                               Date of B,rth (mm/dd/yyyy)

                                            -c::         f-h~vt cie('S O V\                                                            .            .       Ii\

                              -
                                                                                                                                                 ,...,._,


                              -::r:-
                               C1)
                                            (JJ
                                            9.-..J
                                            ~~
                                             N
                                                     0Iivcrs Lrcense No.




                                                     ~      dult D Juvemle

                                                         VEHICLE
                                                                                Sex


                                                                               Vlr-.
                                                                                       D Male ~           emale                      ---
                              -:r           CX)                                                  State                                  PAS S o Color


                              0
                                                     Tag No.       ------
                                                                                                  NJ                        ,,_,,.=~~                  0-\'ct:'Vf
                                                         A ~ BOX A IS CH ECKED, YOU B                               O   IF BOX B IS CHECKED , YOU UST
                                                           ~UST APPEAR IN COURT. SEE                                    PAY AMOUNT INDICATE BELOW

                              d                                   INSTRUCTIONS ton°''°' ot       ,owoooy)               OR APPEAR IN GOUR



                                                                                                                   s
                                                                                                                                             Processing Fee

                                                                           PAY THIS AM OU NT -                                               Total Collatera l Due

                                                                                                 YOUR COURT DATE
                                                             {If no cou rt appearance date is shown, you will be nohf,od o f your appoarance date by mail )

                                                     Coun Address                                                                       Date (mm/dd/yyyy)

                                                            J eM~~./                   w\    ~rt                                        T,me(hh mm)
                                                                '1 2 "'6'-SGl,-~o{f
                                                     M)' signature s.g mflcs that I have race e-d a copy of this violat ion nohoo. II 1s no! an adm1ss10n of gwll
                                                     l promise to appear for tnc hconng at tho ume and place ,nstru cd or pay the lotal co llateral due


                                                     X Defendant Sign~lluu

                                                         /Rov 09/20 t 51                                 Ongtnal · CVS Copy
                           Case 3:19-mj-04241-CDB Document 1 Filed 09/03/19 Page 2 of 2

          STATEMENT OF PROBABLE CAUSE
            (For issuance of an arrest warrant or summons)             I placed JEONG under arrest for 36 CFR 1.6 (g)(1): Engaging in
                                                                       an activity without a permit.
I state that on August 31 , 2019 while exercising my duties as a law
enforcement officer in the        District of Arizona                  Once JEONG was in custody, the Korean passengers began
                                                                       talking to Officer Pakes in English. They said to him that JEONG
On August 31 , 2019, at approximately 10:21 hours, I received a        told them to tell us that they were family members.
report from the Grand Canyon National R.,ark South Entrance
Station that a van was suspected of operating a tour group             Body camera videos are available.
without a valid commercial use authorization (CUA) permit.             The National Park annual pass was placed into evidence. The
                                                                       vehicle was inventoried, secyred, and placed into Grand Canyon
I arrived at the South Entrance Station and saw a green Chevy          Impound Lot.
Express van (no license plate) with a Korean female driver who
spoke very little English. There were nine other South Korean          Area Location: A 107
citizens in the vehicle. None of them said they spoke English .        Case# NP19145228
                                                                       Violation Notice # 8058629
I spoke a National Park Service visitor use authorization (VUA)
ranger, Martina Woodford . Woodford said she and other VUA
rangers have seen the female driver with the same van come
through the entrance station multiple times throughout the past        The foregoing statement is based upon:
month with multiple passengers. She tells the employees she is         [8J my personal observation ~ my personal investigation
with family. Without asking the driver, the driver told Woodford       D   information supplied to me from my fellow officer's observation
that the people she was traveling with were family members.            D   other (explain above)

Woodford handed me a National Park annual pass which had               I declare under penalty of perjury that the information which I have set
the signatures on the back removed . There was scotch tape over        forth above and on the face of this violation notice is true and correct to
the second signature line with the female driver's signature on        the best of my knowledge.
top.

I identified the driver as Hyeonjeong JEONG by her Nevada
driver's license (NV#                 She did not have any
documents for a CUA permit (wh ich is required by the permit).
She handed me a Findlay Chevrolet dealer purchase order
which had a company listed on it as Las Vegas Travel Leaders
LLC.                                                                   Executedon :    08/31/2019            ~ V 2Ja§~
                                                                                          Date (mm/dd/yyyy)            U.S. Magistrate Judge
Officer M. Pakes and M. Leon arrived to assist. I called the
phone number on the dealer purchase order for Las Vegas
Travel Leaders LLC. It went straight to vice mail without an
answering message. Officer Leon searched for the phone
number on the internet. It was listed as the phone number for an
escort company out of Nevada .

Grand Canyon Regional Communication Center (dispatch)
reported to me that JEONG had an Interpol arrest warrant for
fraud .
